            Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------x

JOHN DOE and JANE DOE, Individually
and on behalf of M.S., an Infant, as Next
Friends,

                                     Plaintiffs,        14-CV-2953 (PAE) (JLC)
- vs. –


PAMELA LIMA, as Representative of the                   SETTLEMENT AGREEMENT,
Estate of JOSEPH LIMA, Bureau Chief of                  GENERAL RELEASE AND
the Manhattan VI Area Office of the New                 ORDER OF DISMISSAL
York State Division of Parole; Parole
Officer EMILY SCOTT; Parole Officer
SIMON VALERIO; Senior Parole Officer
RICHARD ROSADO; and Senior Parole
Officer JAMES CAPPIELLO,

                                     Defendants.
----------------------------------------------------x


          THIS SETTLEMENT AGREEMENT, GENERAL RELEASE, AND ORDER OF

DISMISSAL (“Stipulation of Settlement”) is made by and between Plaintiffs John Doe and

Jane Doe, individually and on behalf of M.S., an infant (collectively “Plaintiffs”) and

Defendants Pamela Lima, as Representative of the Estate of Joseph Lima, Bureau Chief of

the Manhattan VI Area Office of the New York State Division of Parole, Parole Officer Emily

Scott, Parole Officer Simon Valerio, Senior Parole Officer Richard Rosado and Senior Parole

Officer James Cappiello (collectively, “Defendants”) as follows:

          WHEREAS, Plaintiffs filed their First Amended Complaint against Defendants in

the above-captioned action (“the Action”) on or about September 4, 2014, alleging that,

pursuant to 42 U.S.C. § 1983, Defendants violated Plaintiffs’ constitutional rights to


3586696.1
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 2 of 21




substantive due process, freedom of association, and procedural due process by depriving

Plaintiff John Doe from having any contact with his infant son, Plaintiff M.S., during two

separate periods that together lasted approximately 13 months; and,

       WHEREAS, on July 15, 2015, the Court denied Defendants’ motions to dismiss

Plaintiffs’ claims; and

       WHEREAS, Defendants thereafter answered the First Amended Complaint, and

expressly denied any wrongful conduct or liability, or violation of any federal, state, or local

statute, ordinance, or law in this matter whatsoever; and,

       WHEREAS, on August 31, 2017, the Court entered summary judgment for Plaintiffs as

to liability on their claims against Defendants; and,

       WHEREAS, on February 21, 2019, the Second Circuit on interlocutory appeal affirmed

the judgment of the Court denying Defendants’ defense of qualified immunity; and,

       WHEREAS, a jury trial is pending to determine the amount of compensatory damages

owed to Plaintiffs; and,

       WHEREAS, Plaintiffs and Defendants wish to fully resolve the claims alleged in the

First Amended Complaint, and any and all other disputes, whether known or unknown,

without further litigation or proceedings before any court or other forum, and without

admission of fault or liability, and have negotiated in good faith for that purpose; and,

       WHEREAS, except for Plaintiff M.S., none of the Plaintiffs nor any of the

Defendants is an infant or incompetent person, and the infant settlement will be addressed

separately in a manner prescribed by local rules; and,

       WHEREAS, no person not a party to this Stipulation of Settlement has an interest in

the subject matter of the Action; and,

                                                 2
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 3 of 21




       WHEREAS, Plaintiffs represent and warrant that they have no other action or

proceeding pending in any court, state or federal, arising out of or relating to the subject matter

of this lawsuit; and,

      NOW THEREFORE, in consideration of the mutual promises, covenants,

representations, and other consideration contained in this Stipulation of Settlement, Plaintiffs

and Defendants hereby agree as follows:

       1.      Dismissal of the Action With Prejudice

       This Stipulation of Settlement will resolve all of Plaintiffs’ claims in the above-

captioned Action, which is currently pending before the Honorable Paul A. Engelmayer in

the United States District Court for the Southern District of New York. The Action, and all

claims asserted therein, are dismissed with prejudice against all Defendants pursuant to Fed.

R. Civ. P. 41(a)(l)(A)(ii) and without payments, attorneys’ fees, costs, disbursements, or

expenses in excess of the amounts specified in Paragraph 2 of this Stipulation of Settlement.

       2.      Payment to Plaintiffs

       In full consideration of Plaintiffs’ execution of this Stipulation of Settlement, their

agreement to be bound by its terms, and their undertakings as set forth herein including, but

not limited to, the dismissal of the Action with prejudice, and other good and valuable

consideration, the sufficiency of which is hereby acknowledged, and subject to any

reservation for payment to Medicare or other liens/setoffs as set forth in Paragraphs 6 and 8,

the State of New York, on behalf of Defendants, shall pay the gross amount of Five Hundred

Thousand Dollars ($500,000.00) to Plaintiffs, in full satisfaction of any and all claims,

allegations or actions, direct or indirect, known or unknown, that Plaintiffs have, had, or may

have against the Defendants, whether in their individual or official capacities, New York State

                                                3
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 4 of 21




Department of Corrections and Community Supervision (“DOCCS”), the State of New York

(including, but not limited to, any and all agencies, departments, and subdivisions thereof), and

any of their current or former officials, employees or agents, whether in their individual or official

capacities, arising out of conduct, acts, or omissions prior to, up to and including the date of this

Stipulation of Settlement, including any attorneys’ fees, costs, disbursements, and expenses

incurred by Plaintiffs for any and all counsel who have assisted Plaintiffs or at any time represented

Plaintiffs in the Action or in connection with any other proceeding, administrative, judicial, or

otherwise.

       Since the State of New York, on behalf of Defendants, shall make the payment to Plaintiffs

in the sum of Five Hundred Thousand Dollars ($500,000.00), an IRS Form 1099 shall be issued.

This payment is in full and complete satisfaction of 1) any and all claims for damages incurred by

Plaintiffs that were or could have been the subject of any claim by Plaintiffs in the Action, as well

as in connection with any other proceeding, administrative, judicial or otherwise, including any

other claim or action alleging any of the acts, transactions, occurrences, or omissions asserted or

purportedly asserted by Plaintiffs in the Action; and 2) any and all claims, purported claims,

allegations, or causes of action for attorney fees, costs, disbursements, and expenses incurred by

Plaintiffs for any and all legal counsel who have at any time represented Plaintiffs in the Action

or in connection with any other proceeding, administrative, judicial or otherwise, or any other

claim or action by Plaintiffs arising from, based upon, or alleging any of the acts, transactions,

occurrences, or omissions asserted or purportedly asserted by Plaintiffs in the Action. The

foregoing payment shall be made in a single check payable to                           and mailed to

their counsel Blair R. Albom at Friedman Kaplan Seiler & Adelman LLP, 7 Times Square, 28th

Floor, New York, NY 10036.

                                                  4
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 5 of 21




       3.      State Approval of Payments

       Payment of the settlement amount specified in Paragraph 2 of this Stipulation of

Settlement is subject to the approval of all appropriate State officials in accordance with N.Y.

Public Officers Law § 17. Plaintiffs and Plaintiffs’ attorneys agree to promptly execute and

deliver all necessary and appropriate vouchers and other documentation requested with respect

to obtaining such approval and effectuating payment. In the event such approval is not obtained,

this Stipulation of Settlement shall be null, void, and of no further force and effect, and

Defendants shall not object to the reopening of the Action before Judge Engelmayer.

       4.      Accrual of lnterest

       In the event that payment of the settlement amount specified in Paragraph 2 of this

Stipulation of Settlement has not been made by the one hundred twentieth (120th) day after the

receipt by the Office of the Attorney General of a “So Ordered” copy of this Stipulation of

Settlement, entered on the docket by the Clerk of the Court, together with all other requested

documentation required under Paragraphs 3 and 7 of this Stipulation of Settlement, interest on

any part of the settlement amount not paid by the end of the one hundred twentieth (120th) day

shall accrue on the outstanding principal balance at the statutory rate prescribed by 28 U.S.C. §

1961, commencing on the one hundred twenty-first (121st) day after receipt of all required

documentation by the Office of the Attorney General of all documentation required under

Paragraphs 3 and 7 of this Stipulation of Settlement, unless the provisions of Executive Law

Section 632-a apply to Plaintiffs and the payment hereunder constitutes “funds of a convicted

person” under the Son of Sam Law, in which event, the one hundred and twenty (120) day

payment period shall be extended by an additional thirty (30) days with respect to the first check

to allow for compliance with that law.

                                                 5
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 6 of 21




        5.      Liability of Plaintiffs for Taxes

       It is understood and agreed that any taxes, or interest or penalties on taxes, on the settlement

amount specified in Paragraph 2 of this Stipulation of Settlement shall be the sole and complete

responsibility of Plaintiffs, and that Plaintiffs shall have no claim, right or cause of action against

Defendants, the State of New York (including, but not limited to, any and all agencies,

departments, and subdivisions thereof), and any of their current or former officials, employees or

agents, whether in their individual or official capacities, on account of such taxes, interest or

penalties. Plaintiffs agree that they will defend, indemnify, and hold harmless Defendants, the

State of New York (including, but not limited to, any and all agencies, departments, and

subdivisions thereof), and any of their current or former officials, employees, or agents, whether

in their individual or official capacities, for the satisfaction of any such taxes, or interest or

penalties on taxes.

        6.      Liability of Plaintiffs for Liens and Setoffs

       Plaintiffs agree that neither Defendants, the State of New York (including, but not limited

to, any and all agencies, departments, and subdivisions thereof), nor any of their current or former

officials, employees or agents, whether in their individual or official capacities, shall be

responsible for any liens or setoffs of any kind (including, but not limited to, any and all

unemployment benefits, workers’ compensation, tax, or child support liens) which may attach to

the settlement amount specified in Paragraph 2 of this Stipulation of Settlement. Plaintiffs shall

have no claim, right, or cause of action against Defendants, the State of New York (including,

but not limited to, any and all agencies, departments, and subdivisions thereof), or any of their

current or former officials, employees, or agents, whether in their individual or official capacities,

on account of such liens or setoffs, and agree that they will defend, indemnify, and hold harmless

                                                    6
           Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 7 of 21




Defendants, the State of New York (including, but not limited to, any and all agencies,

departments, and subdivisions thereof), and any of their current or former officials, employees, or

agents, whether in their individual or official capacities, for the satisfaction of any such liens or

setoffs.

           7.     Medicare Certification

           Plaintiffs acknowledge and understand that Section 111 of the Medicare, Medicaid, and

SCHIP Extension Action of 2007 (“MMSEA”), 42 U.S.C. § 1395y(b) mandates that the State of

New York and the Office of the Attorney General (“OAG”) report information to Medicare

regarding settlements, judgments, awards, or payments of any kind for the purpose of coordinating

benefits for Medicare beneficiaries, and agree to deliver a fully executed and notarized Affidavit

of Medicare Eligibility Status in the form annexed hereto as Exhibit A (“Medicare Affidavit”) to

the Office of the Attorney General. Plaintiffs acknowledge and understand that receipt of this

document by the Office of the Attorney General is a prerequisite to payment of the settlement

amounts referenced in Paragraph 2, and that this document falls within the category of “other

documentation” and “required documentation” described in Paragraphs 3 and 4 of this Stipulation

of Settlement.

           8.     Liability of Plaintiffs for Any Medicare Payments or Medicare Liens

           Plaintiffs agree to defend, indemnify, and hold harmless DOCCS or the State of New York, or

any of the State’s offices, agencies, departments, divisions, officers, employees, agents, attorneys,

insurers, and assigns, whether in their individual or official capacities, or any of them, or all of them,

for any liens or past or future Medicare payments presently known or unknown in connection with the

Action. If conditional or future anticipated Medicare payments have not been satisfied, DOCCS and

the State of New York reserve the right to issue a multi-party settlement check naming Medicare as a

                                                    7
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 8 of 21




payee or to issue a check to Medicare directly based on the Medicare Final Demand Letter with respect

to the amounts specified in Paragraph 2 of this Stipulation of Settlement. Upon receipt of all required

documentation under Paragraphs 3 and 7, payment of the settlement amounts specified in Paragraph 2

shall be made in accordance with the terms set forth herein.

       9.      General Release

         In consideration of the payment of the sum recited in Paragraph 2 above, the

sufficiency of which is hereby acknowledged, Plaintiffs, on behalf of themselves, their heirs,

executors, administrators, successors, and assigns (collectively, “the Releasing Parties”),

hereby release and forever discharge each of the Defendants, DOCCS, the State of New York

(including, but not limited to, any and all agencies, departments, and subdivisions thereof),

and all of their present and former principals, officers, officials, directors, members, affiliates,

employees, agents, attorneys, insurers, subdivisions, subsidiaries, heirs, administrators, and

assigns, whether in their individual or official capacities (collectively, “the Released Parties”),

from all manner of actions, injuries, proceedings, causes of action, grievances, suits, debts,

obligations, dues, sums of money, accounts, contracts, controversies, agreements, promises,

damages, judgments, claims, and demands whatsoever, direct or indirect, known or unknown,

discovered or undiscovered, that the Releasing Parties ever had, now have, or shall or may

have in the future against some, any, or all of the Released Parties, for or by reason of any act,

transaction, occurrence, omission, cause, matter, or thing whatsoever up to and including the

date of this Stipulation of Settlement that are related to or arise out of the causes of action, acts,

transactions, occurrences, or omissions which are described, alleged, or contained in the complaint

in the Action or are claims, whether for damages (including but not limited to, claims for equitable

relief, compensatory, punitive, or other damages), breach of contract, negligence, estoppel,

                                                  8
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 9 of 21




defamation, infliction of emotional distress, violation of public policy, or any other tort, or any

claim for costs, fees, or other expenses including attorneys’ fees, or any other claims under federal,

state, or local law relating to the violations of Plaintiffs’ constitutional rights to substantive due

process, freedom of association, and procedural due process that are alleged in the Action.

       10.     No Other Action or Proceeding Commenced

       Other than the Action, Plaintiffs represent and warrant that they have not commenced,

maintained, or prosecuted any action, charge, complaint, grievance, or proceeding of any

kind regarding or arising out of the causes of action, acts, transactions, occurrences, or omissions

which are described, alleged, or contained in the complaint in the Action against Defendants,

DOCCS, the State of New York (including, but not limited to, any agencies, departments,

and subdivisions thereof), and/or any of their current or former officials, employees, or

agents, whether in their individual or official capacities, on his own behalf and/or on behalf

of any other person and/or on behalf of or as a member of any alleged class of persons, that

none of the foregoing is currently pending in any court or before any administrative or

investigative body or agency, and acknowledge that this representation constitutes a material

inducement for Defendants to enter into this Stipulation of Settlement.

       11.     No Other Attorney

       Plaintiffs represent and warrant that there are no other attorneys having a lien for

services rendered to Plaintiffs pursuant to the provisions of N.Y. Judiciary Law § 475 or

otherwise in the Action, or in any other action or proceeding alleging any of the acts,

transactions, occurrences, or omissions asserted or purportedly asserted in the Action.

Plaintiffs agree to defend, indemnify, and hold harmless Defendants, DOCCS, the State of

New York (including, but not limited to, any and all agencies, departments, and subdivisions

                                                  9
       Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 10 of 21




thereof), and any of their current or former officials, employees, or agents, whether in their

individual or official capacities, from any liability or claims for attorneys’ fees, costs,

disbursements, or expenses incurred by Plaintiffs in the Action or in connection with any

other claim or action alleging any of the acts, transactions, occurrences, or omissions

asserted in the Action.

       12.    No Prevailing Party

       Neither Plaintiffs nor Defendants shall be deemed a “prevailing party” in the Action

for any purpose including, but not limited to, any statutory or contractual claim based upon

“prevailing party” status with respect to the Action.

       13.    Successors and Assigns

       The terms and conditions of this Stipulation of Settlement shall inure to the benefit

of, and be binding upon, the successors and assigns of each party hereto.

       14.    Authority

       Each signatory to this Stipulation of Settlement hereby represents and warrants that he

or she has the requisite authority to enter into this Stipulation of Settlement and has not

previously assigned or transferred any rights or interests with respect to the matters covered

by this Stipulation of Settlement.

       15.    Voluntary Agreement

       The parties hereto execute and deliver this Stipulation of Settlement voluntarily after

being fully informed of its terms, contents and effect, and acknowledge that they understand

its terms, contents and effect. The parties hereto acknowledge that they are aware, and are

advised, of their right to seek the advice of an attorney and that they have been represented

by counsel of their own choosing before agreeing to any settlement or release, and no

                                               10
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 11 of 21




compromise or representation of any kind, other than as set forth or referred to herein, has

been made to any party hereto or anyone acting on behalf of such party.

        16.     No Admission of Liability

       It is understood and agreed that this Stipulation of Settlement and the actions taken or

payment made pursuant hereto are not to be construed as constituting any admission of

wrongdoing or liability on the part of the Defendants, the State of New York, DOCCS, or any of

their current and former principals, officers, directors, members, trustees, shareholders, affiliates,

employees, agents, attorneys, insurers, subdivisions, subsidiaries, heirs, administrators, and

assigns, personally and in their official capacities. Nothing contained in this Stipulation of

Settlement shall be deemed to constitute a policy, practice, or custom of DOCCS, the State of

New York (including, but not limited to, any and all agencies, departments, and subdivisions

thereof), or any of their current or former officials, employees, or agents, whether in their

individual or official capacities.

        17.     No Precedential Value

       This Stipulation of Settlement shall not in any manner be construed as determinative of

the issues or claims, whether raised or purportedly raised, in the Action or any other proceeding,

and shall have no precedential value. In addition, notwithstanding the provisions of any paragraph

herein, this Stipulation of Settlement shall not bind or collaterally estop Defendants, DOCCS or

the State of New York (including, but not limited to, any and all agencies, departments, and

subdivisions thereof), or any of their current or former officials, employees, or agents, whether

in their individual or official capacities, in any pending or future actions or proceedings in which

the same or similar issues are raised, from defending any and all issues raised in said actions or

proceedings, or from advancing any and all available defenses.

                                                  11
        Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 12 of 21




       18.     Entire Agreement

       This Stipulation of Settlement constitutes the entire agreement between the parties hereto

pertaining to the subject matter hereof, and supersedes and embodies, merges and integrates all

prior and current agreements and understandings of the parties hereto, whether written or oral,

with respect to the subject matter of this Stipulation of Settlement, and may not be clarified,

modified, changed, or amended except in a writing duly executed by the parties hereto or an

authorized representative of the parties hereto.

        19.    Governing Law

       The terms of this Stipulation of Settlement shall be governed by, and construed in

accordance with, the laws of the State of New York applicable to contracts to be performed

wholly within the State of New York, except to the extent that federal law may apply to Plaintiffs’

release and waiver of federal claims pursuant to this Stipulation of Settlement.

       20.     Severability

       With the exception of Paragraphs 1, 3, 7, 9, 10 and 12 of this Stipulation of Settlement, if

any other provision of this Stipulation of Settlement shall be held by a court of competent

jurisdiction to be invalid, void, or unenforceable in whole or in part, such decision shall not

invalidate the remaining portion or affect its validity.

       21.     Headings

       The headings contained in this Stipulation of Settlement are for convenience of reference

only and are not a material part of this Stipulation of Settlement.

       22.     Submission to the Court

       This Stipulation of Settlement shall be submitted without further notice to the Court to

be “So Ordered.”

                                                   12
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 13 of 21
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 14 of 21
      Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 15 of 21




Dated: New York, New York
       April ________,
             21        2021        Karena Rahall, Esq.
                                   Attorneys for Plaintiffs
                                   Office of the Appellate Defender
                                   11 Park Place
                                   New York, New York 10007
                                   Telephone: (212) 402-4100
                                   Email: krahall@oadnyc.org



Dated: New York, New York
       April       , 2021          Edward M. Kratt PLLC
                                   Attorneys for Defendant Richard Rosado
                                   100 Lafayette Street, Suite 501
                                   New York, NY 10013
                                   Of counsel to
                                   Hammock & Sullivan PC
                                   Attorneys for Richard Rosado
                                   154-08 Northern Blvd., Suite 2G
                                   Flushing, NY 11354
                                   Telephone: (212) 941-1277
                                   Fax: (212) 274-1189
                                   Email: edkratt@verizon.net



Dated: New York, New York
       April       , 2021          Goetz Liebnitz Vilsaint, Esq.
                                   Attorneys for Defendant Emily Scott
                                   Law Office of Goetz L. Vilsaint
                                   930 Grand Concourse, Suite 1B
                                   Bronx, New York 10451
                                   Telephone: (718) 293-2941
                                   Fax: (718) 410-7776
                                   Email: glvesq@aol.com



Dated: New York, New York
       April       , 2021          Robert A. Soloway, Esq.
                                   Attorneys for Defendant James Cappiello
                                   Rothman, Schneider, Soloway & Stern, LLP
                                   100 Lafayette Street, Suite 501
                                   New York, New York 10013
                                   Telephone: (212) 571-5500
                                   Fax: (212) 571-5507
                                   Email: rsoloway@rssslaw.com



                                     14
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 16 of 21
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 17 of 21
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 18 of 21
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 19 of 21
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 20 of 21
Case 1:14-cv-02953-PAE Document 440 Filed 04/22/21 Page 21 of 21
